          Case 2:21-cv-00272-BLW Document 8 Filed 07/26/21 Page 1 of 2




Regina M. McCrea, ISB No. 6845
OWENS, McCREA LINSCOTT PLLC
6500 N. Mineral Drive, Suite 103
Coeur d’Alene, ID 83815
(208) 762-0203 (Telephone)
Email: rmccrea@omllaw.com

Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

RUSSELL SORENSEN, as Executor of the Estate
of DAVID E. SORENSEN, deceased; HEATHER               CASE NO. 2:21-cv-00272-BLW
SORENSEN, as Mother and Next Friend of
M.M.S., a Minor; HEATHER SORENSEN as                  STATUS REPORT
Mother and Next Friend of M.A.S., a Minor;
DALLIN SORENSEN; DANE SORENSEN; and
MADISON SORENSEN;

                       Plaintiffs,
       vs.

ECHO RENTAL COMPANY; REBECCA
CAWLEY, as Personal Representative of the Estate
of JAY MICHAEL CAWLEY, deceased; BROOKS
SEAPLANE SERVICE, INC.; and ANNE
MARGARET LUNT, as Personal Representative of
the Estate of NEIL LUNT, deceased;

                       Defendants.

       COME NOW the Plaintiffs, by and through their counsel of record, Regina M. McCrea of

Owens, McCrea & Linscott, PLLC, and hereby submit this Status Report to the Court on Service

of Process, pursuant to Local Rule 4.1.

       The Summons and Complaint have been served upon Echo Rental Company on July 6,

2021. Proof of service can be located at ECF Dkt. No. 5.   Also, on July 6, 2021, the Summons

and Complaint were served upon Rebecca Cawley, as Personal Representative of the Estate of Jay

Michael Cawley, deceased. Proof of service can be located at ECF Dkt. No. 4.




STATUS REPORT - 1
             Case 2:21-cv-00272-BLW Document 8 Filed 07/26/21 Page 2 of 2




         The Summons and Complaint have been served upon Anne Margaret Lunt, as Personal

Representative of the Estate of Neil Lunt, deceased, on July 8, 2021. Oral confirmation was made

by the Spokane County Sheriff’s Department and the proof of service document was sent by

regular mail on July 15, 2021. As of the date of the filing of this Status Report, the proof of service

has not been received, but will be filed immediately upon receipt.

         The Summons and Complaint have not yet been served upon Brooks Seaplane Service,

Inc. The Spokane County Sheriff’s Department has orally communicated that it made three

separate attempts to serve the registered agent, none of which were successful. Plaintiff has also

requested that the attorney for Brooks Seaplane Service, Inc. accept service of the Summons and

Complaint. However, as of the time of this filing, no response has been given. As such, Plaintiffs

will continue their efforts to serve this Defendant.

         DATED this 26th day of July, 2021.

                                                         OWENS, McCREA & LINSCOTT, PLLC

                                                         /s/ Regina M. McCrea
                                                         REGINA M. MCCREA
                                                         Attorneys for Plaintiffs



                                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was, on the 26th day of July,
2021, served electronically through CM/ECF to the following:

Mark Northcraft ...........................................................................mark_northcraft@northcraft.com
Aaron Bigby .......................................................................................aaron_bigby@northcraft.com
Northcraft Bigby, PC
Attorneys for Echo Rental Co.
                                                                             s/ Regina M. McCrea
                                                                           Regina M. McCrea
                                                                           Owens, McCrea & Linscott




STATUS REPORT - 2
